DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.		Claims 1-20 have been examined in this application. This communication is the first action on the merits.

Priority
3.		The Examiner has noted the Applicants claiming Priority from Parent Application Case #16/517,181, where this Case #17/205,495 is the Continuation Application of Parent Application Case #16/517,181. Parent Application Case #16/517,181 was filed on 07/19/2019 which is the earliest effective filing date applicable for this case. 

IDS Statements
4.		The 2 information disclosure statements filed on 01/05/2022 and 01/28/2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 

Double Patenting
5.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6. 		Claims 1, 9-10 and 17-18 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1, 9 and 13 of US Patent #10,963,828 B2 (app # 16/517,181). Although the claims at issue are not identical, they are not patentably distinct from each other because for example Claims 1, 9 and 13 of the US Patent #10,963,828 B2 are drawn to “based on one or more of scheduling data for the registered user and an internet protocol address associated with the login” & “identify two or more resources of the facility, the two or more resources of the facility comprising one or more skills associated with the registered user and one or more devices associated with the facility” & “update two or more resource statuses based on identification of the two or more resources of the facility corresponding to the user status linked to the registered user” & “collect sensor data from one or more transducers located at the facility” & “update one or more facility sensor statuses based on the sensor data collected from the one or more transducers located at the facility” & “evaluate the user status, the facility status, the two or more resources statuses, and the one or more facility sensor statuses with a machine learning model to determine a set of available products associated with the facility” & “update an availability record corresponding to the facility based on the set of available products associated with the facility”. The claims at issue are not patentably distinct from each other because the claims of the instant application are obvious variants of the claims of US Patent #10,963,828 B2 (app # 16/517,181).

Present Claims of Case #17/205,495
Patent # 10,963,828 B2 of Case #16/517,181
Claim #1:

1. An apparatus, comprising:
a processor; and

a memory comprising instructions that when executed by the processor cause the processor to:

identify a login of a registered user based on receipt of credentials correlated with the registered user;

update a user status linked to the registered user based on identification of the login of the registered user;

determine a facility corresponding to the login of the registered user; and




update a facility status of the facility based on correspondence of the facility to the login of the registered user.
 
Claim #1:

1. An apparatus, comprising:
a processor; and

a memory comprising instructions that when executed by the processor cause the processor to:

identify a login of a registered user based on receipt of credentials correlated with the registered user;

update a user status linked to the registered user based on identification of the login of the registered user;

determine a facility corresponding to the login of the registered user based on one or more of scheduling data for the registered user and an internet protocol address associated with the login;

update a facility status of the facility based on correspondence of the facility to the login of the registered user;

identify two or more resources of the facility, the two or more resources of the facility comprising one or more skills associated with the registered user and one or more devices associated with the facility;

update two or more resource statuses based on identification of the two or more resources of the facility corresponding to the user status linked to the registered user;

collect sensor data from one or more transducers located at the facility;

update one or more facility sensor statuses based on the sensor data collected from the one or more transducers located at the facility;

evaluate the user status, the facility status, the two or more resources statuses, and the one or more facility sensor statuses with a machine learning model to determine a set of available products associated with the facility; 

update an availability record corresponding to the facility based on the set of available products associated with the facility.





update one or more facility sensor statuses based on the sensor data collected from the one or more transducers located at the facility.


10. At least one non-transitory computer-readable medium comprising a set of instructions that, in response to being executed by a processor circuit, cause the processor circuit to:

identify a login of a registered user based on receipt of credentials correlated with the registered user;

update a user status linked to the registered user based on identification of the login of the registered user;

determine a facility corresponding to the login of the registered user; and




update a facility status of the facility based on correspondence of the facility to the login of the registered user.

9. At least one non-transitory computer-readable medium comprising a set of instructions that, in response to being executed by a processor circuit, cause the processor circuit to:





update a user status linked to a registered user based on identification of a login of the registered user;

determine a facility corresponding to the login of the registered user based on one or more of scheduling data for the registered user and an internet protocol address associated with the login;

update a facility status of the facility based on correspondence of the facility to the login of the registered user;

identify two or more resources of the facility, the two or more resources of the facility comprising one or more skills associated with the registered user and one or more devices associated with the facility;

update two or more resource statuses based on identification of the two or more resources of the facility corresponding to the user status linked to the registered user;

collect sensor data from one or more transducers located at the facility;

update one or more facility sensor statuses based on the sensor data collected from the one or more transducers located at the facility;

evaluate the user status, the facility status, the two or more resources statuses, and the one or more facility sensor statuses with a machine learning model to determine a set of available products associated with the facility;

generate an availability record corresponding to the facility based on the set of available products associated with the facility; 

provide access to the availability record corresponding to the facility via an application programming interface.



collect sensor data from one or more transducers located at the facility; and

update one or more facility sensor statuses based on the sensor data collected from the one or more transducers located at the facility.


18. A computer-implemented method, comprising:
identifying a login of a registered user based on receipt of credentials correlated with the registered user;

updating a user status linked to the registered user based on identification of the login of the registered user;

determining a facility corresponding to the login of the registered user; and



updating a facility status of the facility based on correspondence of the facility to the login of the registered user.


identifying a login of a registered user based on receipt of credentials correlated with the registered user;

updating a user status linked to the registered user based on identification of the login of the registered user;

determining a facility corresponding to the login of the registered user based on one or more of scheduling data for the registered user and an internet protocol address associated with the login;
updating a facility status of the facility based on correspondence of the facility to the login of the registered user;

identifying two or more resources of the facility, the two or more resources of the facility comprising one or more skills associated with the registered user and one or more devices associated with the facility;

updating two or more resource statuses based on identification of the two or more resources of the facility corresponding to the user status linked to the registered user;

collecting sensor data from one or more transducers located at the facility;

updating one or more facility sensor statuses based on the sensor data collected from the one or more transducers located at the facility;

evaluating the user status, the facility status, the two or more resources statuses, and the one or more facility sensor statuses with a machine learning model to determine a set of available products associated with the facility; 

updating an availability record corresponding to the facility based on the set of available products associated with the facility.



Claim Rejections - 35 USC § 101
7.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. 101 analysis for Claims 1-20 shown below.

8.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
9.		Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-20 are each focused to a statutory category namely, a “system” or an “apparatus” (Claims 1-9), a “non-transitory computer-readable medium” or “an article of manufacture” (Claims 10-17), and a “method” or a “process” (Claims 18-20).
Step 2A Prong One: Independent Claims 1, 10 and 18 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
“” (see Independent Claim 1);
“” (see Independent Claim 1);
“identify a login of a registered user based on receipt of credentials correlated with the registered user” (see Independent Claims 1, 10 and 18);
“update a user status linked to the registered user based on identification of the login of the registered user” (see Independent Claims 1, 10 and 18);
“determine a facility corresponding to the login of the registered user” (see Independent Claims 1, 10 and 18);
update a facility status of the facility based on correspondence of the facility to the login of the registered user” (see Independent Claims 1, 10 and 18)
These abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Method of Organizing Human Activities”, which pertains to (1) managing personal behavior or relationships or interactions between people and thus includes social activities and/or teachings and/or following rules or instructions. 
That is, other than reciting (e.g., “memory” & a “processor”) nothing in the claim elements precludes the steps from being performed as “Certain Methods of Organizing Human Activities” which pertains to (1) managing personal behavior or relationships or interactions between people and thus includes social activities and/or teachings and/or following rules or instructions. 
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping.
Moreover, the mere recitation of computer components such as (e.g., “processor” & “memory”), does not take the claims out of “Certain Methods of Organizing Human Activities” grouping.
Dependent Claims 2-9, 11-17 and 19-20:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” Grouping as previously described in Claims 1, 10 and 18. 
The additional elements concerning the “transducers” & “sensor data” in Dependent Claims 3, 12 and 20, this merely narrow the abstract ideas concerning “collect data located at the facility” & “estimate a lead time for the enterprise product based on the data” to the “Certain Methods of Organizing Human Activities” grouping pertaining to identifying and managing enterprise product availability using a computer.
The additional elements concerning the “device”, “transducers” & “sensor data” in Dependent Claims 7 and 15, this merely narrow the abstract ideas concerning “identify a device associated with the facility”, “collect data located at the facility” & “update a second resource status associated with the facility to indicate an availability at the facility” to the “Certain Methods of Organizing Human Activities” grouping pertaining to identifying and managing enterprise product availability using a computer.
The additional elements concerning the “transducers”, “sensor statuses” & “sensor data” in Dependent Claims 9 and 17, this merely narrow the abstract ideas concerning “collect data located at the facility” & “update one or more facility statuses based on the data collected located at the facility” to the “Certain Methods of Organizing Human Activities” grouping pertaining to identifying and managing enterprise product availability using a computer.
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-20 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“a processor” (see Independent Claim 1);
“a memory comprising instructions that when executed by the processor cause the processor to” (see Independent Claim 1);
“identify a login of a registered user based on receipt of credentials correlated with the registered user” (see Independent Claims 1, 10 and 18);
“update a user status linked to the registered user based on identification of the login of the registered user” (see Independent Claims 1, 10 and 18);
“determine a facility corresponding to the login of the registered user” (see Independent Claims 1, 10 and 18);
“update a facility status of the facility based on correspondence of the facility to the login of the registered user” (see Independent Claims 1, 10 and 18)
Independent Claims 1, 10 and 18 recite additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “memory” & “processor”) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to identifying and managing § 2106.05 (h)).
Additionally and/or alternatively certain limitations in Independent Claims 1, 10 and 18 constitute updating activity logs (e.g., “update a user status linked to the registered user based on identification of the login of the registered user” & “update a facility status of the facility based on correspondence of the facility to the login of the registered user”) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 2-9, 11-18 and 20 recite additional elements such as (e.g., “transducers”, “sensor data”, “device”, “sensor statuses”, “memory” & “processor”) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These claim limitations recite mere instructions to apply a judicial exception due to requiring the use of software to tailor information and provide the results of updating a facility status of the facility based on correspondence of the facility to the login of the registered user on a computer. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to identifying and managing enterprise product availability using a computer in a banking and/or financial services environment (see MPEP § 2106.05 (h)).
The additional elements concerning the “transducers” & “sensor data” in Dependent Claims 3, 12 and 20, this merely narrow the abstract ideas concerning “collect data located at the facility” & “estimate a lead time for the enterprise product based on the data” by mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) and/or limiting a particular field of use or technological environment pertaining to identifying and managing enterprise product availability using a computer in a banking and/or financial services environment (see MPEP § 2106.05 (h)).
The additional elements concerning the “device”, “transducers” & “sensor data” in Dependent Claims 7 and 15, this merely narrow the abstract ideas concerning “identify a device associated with the facility”, “collect data located at the facility” & “update a second resource status associated with the facility to indicate an availability at the facility” by mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) and/or limiting a particular field of use or technological environment pertaining to identifying and managing enterprise product availability § 2106.05 (h)).
The additional elements concerning the “transducers”, “sensor statuses” & “sensor data” in Dependent Claims 9 and 17, this merely narrow the abstract ideas concerning “collect data located at the facility” & “update one or more facility statuses based on the data collected located at the facility” by mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) and/or limiting a particular field of use or technological environment pertaining to identifying and managing enterprise product availability using a computer in a banking and/or financial services environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively certain limitations in Dependent Claims 2-3, 5-9, 11-17 and 19-20 constitute (1) mere data gathering such as (e.g., “collect sensor data from one or more transducers located at the facility” (see Dependent Claims 3, 12 and 20) & “collect sensor data from one or more transducers located at the facility” (see Dependent Claim 7 and 15) & “collect sensor data from one or more transducers located at the facility” (see Dependent Claim 9 and 17)) & (2) updating activity logs (e.g., “to update an availability of an enterprise product at the facility based, at least in part, on update to one or more of the user status and the facility status” (see Dependent Claim 2, 11 and 19); “update a first resource status associated with the facility to indicate an availability of the skill at the facility” (see Dependent Claim 5 and 13); “to update an availability of at least one enterprise product at the facility based, at least in part, on update of the resource status” (see Dependent Claim 6 and 14); “update a second resource status associated with the facility to indicate an availability of the device at the facility based on the sensor data” (see Dependent Claim 7 and 15); “to update an availability of at least one enterprise product at the facility based, at least in part, on update of the first and second resource statuses” (see Dependent Claim 8 and 16) & “update one or more facility sensor statuses based on the sensor data collected from the one or more transducers located at the facility” (see Dependent Claim 9 and 17)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or 
[Step 2A Prong 2 = Yes, Claims 1-20 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
Step 2B: Claims 1-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure such as “a processor” (see Applicant’s Specification ¶ [0136-0138]) which encompasses a “general purpose computer” as shown in Applicant’s Specification ¶ [0028] & “a memory” (see Applicant’s Specification ¶ [0140-0141]) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to identifying and managing enterprise product availability using a computer in a banking and/or financial services environment (see MPEP § 2106.05 (h)).
Independent Claims 1, 10 and 18 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “memory” & “processor”) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to identifying and managing enterprise product availability using a computer in a banking and/or financial services environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively certain limitations in Independent Claims 1, 10 and 18 constitute updating activity logs (e.g., “update a user status linked to the registered user based on identification of the login of the registered user” & “update a facility status of the facility based on correspondence of the facility to the login of the registered user”) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 2-9, 11-18 and 20 recite additional elements such as (e.g., “transducers”, “sensor data”, “device”, “sensor statuses”, “memory” & “processor”) which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). These claim limitations recite mere instructions to apply a judicial exception due to requiring the use of software to tailor information and provide the results of updating a facility status of the facility based on correspondence of the facility to the login of the registered user on a computer. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to identifying and managing enterprise product availability using a computer in a banking and/or financial services environment (see MPEP § 2106.05 (h)).
The additional elements concerning the “transducers” & “sensor data” in Dependent Claims 3, 12 and 20, this merely narrow the abstract ideas concerning “collect data located at the facility” & “estimate a lead time for the enterprise product based on the data” by mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) and/or limiting a particular field of use or technological environment pertaining to identifying and managing enterprise product availability using a computer in a banking and/or financial services environment (see MPEP § 2106.05 (h)).
The additional elements concerning the “device”, “transducers” & “sensor data” in Dependent Claims 7 and 15, this merely narrow the abstract ideas concerning “identify a device associated with the facility”, “collect data located at the facility” & “update a second resource status associated with the facility to indicate an availability at the facility” by mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) and/or limiting a particular field of use or technological environment pertaining to identifying and managing enterprise product availability using a computer in a banking and/or financial services environment (see MPEP § 2106.05 (h)).
The additional elements concerning the “transducers”, “sensor statuses” & “sensor data” in Dependent Claims 9 and 17, this merely narrow the abstract ideas concerning “collect data located at the facility” & “update one or more facility statuses based on the data collected located at the facility” by mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)) and/or limiting a particular field of use or technological environment pertaining to identifying and managing enterprise product availability using a computer in a banking and/or financial services environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively certain limitations in Dependent Claims 2-3, 5-9, 11-17 and 19-20 constitute (1) mere data gathering such as (e.g., “collect sensor data from one or more transducers located at the facility” (see Dependent Claims 3, 12 and 20) & “collect sensor data from one or more transducers located at the facility” (see Dependent Claim 7 and 15) & “collect sensor data from one or more transducers located at the facility” (see Dependent Claim 9 and 17)) & (2) updating activity logs (e.g., “to update an availability of an enterprise product at the facility based, at least in part, on update to one or more of the user status and the facility status” (see Dependent Claim 2, 11 and 19); “update a first resource status associated with the facility to indicate an availability of the skill at the facility” (see Dependent Claim 5 and 13); “to update an availability of at least one enterprise product at the facility based, at least in part, on update of the resource status” (see Dependent Claim 6 and 14); “update a second resource status associated with the facility to indicate an availability of the device at the facility based on the sensor data” (see Dependent Claim 7 and 15); “to update an availability of at least one enterprise product at the facility based, at least in part, on update of the first and second resource statuses” (see Dependent Claim 8 and 16) & “update one or more facility sensor statuses based on the sensor data collected from the one or more transducers located at the facility” (see Dependent Claim 9 and 17)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Moreover, these claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, MPEP § 2106.05(d) ii court cases laws, see the following:
determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Receiving or transmitting data over a network, e.g., using the Internet to gather data, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Gathering statistics, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 1344 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-20 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Claim Rejections - 35 USC § 102
10.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

11.		Claims 1-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US Patent Application (US 2016/0110692 A1) to Gromley.
		Regarding Independent Claim 1, Gromley apparatus for identifying and managing enterprise product availability teaches the following:
- a processor (see at least Gromley: ¶ [0078].);
	- a memory comprising instructions (see at least Gromley: ¶ [0078].) that when executed by the processor (see at least Gromley: ¶ [0078].) cause the processor to:
	- identify a login of a registered user based on receipt of credentials correlated with the registered user (see at least Gromley: Fig. 33 & ¶ [0101]. Gromley teaches in FIG. 33 provides an example of a user interface design showing a user interface flow diagram. “The user can be an administrator such as a manager which includes name and password under user interface 2 (UI2).” Also at ¶ [0101]: “Some embodiments biometric indicia may be received for purposes of identifying a particular user and/or their account. Biometric inputs may be compared to data stored on a card or in other local or remote memory for purposes of determining the identity of the particular user and their authority to conduct the transaction.”)
	- update a user status linked to the registered user based on identification of the login of the registered user (see at least Gromley: ¶ [0150] & Figs. 43-45. Gromley teaches that software may also facilitate making decisions related to operation of the facility, such as for example, times when additional staff are needed, when to open and dose one or more drive-through lanes, when to purchase additional quantities of medications, amounts of cash to have on hand and other parameters. See also ¶ [0221] of Gromley: “Staffing adjustments can be made in response to real time data. The obtained statistics can further be used in the training of new staff. New equipment can be tested for analytical review.”)
	- determine a facility corresponding to the login of the registered user (see at least Gromley: ¶ [0190] & Figs. 41-44. Gromley teaches that “the device / event data may include a carrier identifier (serial number), where the carrier was located (bank branch #27), drive-through lane number associated with the carrier base (lane #3), event code (check cashing), event date/time (of carrier activations), time when the carrier was sent by customer to teller, time when the carrier was sent by teller to the customer, wear time correlated to carrier life, value to be associated with carrier operation ($120), what the carrier did (transported one check and six currency notes), a transaction identifier, a customer identifier, a teller identifier, etc.” See also Figs. 41-44 of Gromley.)
	- update a facility status of the facility based on correspondence of the facility to the login of the registered user (see at least Gromley: ¶ [0185] & ¶ [0212]. Gromley teaches that transaction data can also be collected on devices and events associated with a non-assisted customer (or with a facility employee). For example, a customer may desire to solely access a safety deposit box located in a vault. Sensors can be used to provide data associated with the time the customer goes in/out of a day gate, when an electronic safety deposit box system is operated, and length of customer time in the vault. Likewise, vault data can be tracked for other purposes, such as when the vault was unlocked, when the vault door was opened, how many people entered the vault, identification of each person (e.g., a customer or a facility employee), how long each person was inside the vault, when the vault door was closed, and when the vault was locked.  See also Fig. 41 showing the facility status showing lane 1 teller identifier 330.123.4567 with number of transactions 3 and average wait time 11 minutes while John A. Howard is logged in. See also Fig. 43 of Gromley showing event facility status of drive thru lanes being open or closed.)

Regarding Independent Claims 10 and 18, Gromley non-transitory computer-readable medium / method for identifying and managing enterprise product availability teaches the following:
- identify a login of a registered user based on receipt of credentials correlated with the registered user (see at least Gromley: Fig. 33 & ¶ [0101]. Gromley teaches in FIG. 33 provides an example of a user interface design showing a user interface flow diagram. “The user can be an administrator such as a manager which includes name and password under user interface 2 (UI2).” Also at ¶ [0101]: “Some embodiments biometric indicia may be received for purposes of identifying a particular user and/or their account. Biometric inputs may be compared to data stored on a card or in other local or remote memory for purposes of determining the identity of the particular user and their authority to conduct the transaction.”)
- update a user status linked to the registered user based on identification of the login of the registered user (see at least Gromley: ¶ [0150] & Figs. 43-45. Gromley teaches that software may also facilitate making decisions related to operation of the facility, such as for example, times when additional staff are needed, when to open and dose one or more drive-through lanes, when to purchase additional quantities of medications, amounts of cash to have on hand and other parameters. See also ¶ [0221] of Gromley: “Staffing adjustments can be made in response to real time data. The obtained statistics can further be used in the training of new staff. New equipment can be tested for analytical review.”)
- determine a facility corresponding to the login of the registered user (see at least Gromley: ¶ [0190] & Figs. 41-44. Gromley teaches that “the device / event data may include a carrier identifier (serial number), where the carrier was located (bank branch #27), drive-through lane number associated with the carrier base (lane #3), event code (check cashing), event date/time (of carrier activations), time when the carrier was sent by customer to teller, time when the carrier was sent by teller to the customer, wear time correlated to carrier life, value to be associated with carrier operation ($120), what the carrier did (transported one check and six currency notes), a transaction identifier, a customer identifier, a teller identifier, etc.” See also Figs. 41-44 of Gromley.)
	- update a facility status of the facility based on correspondence of the facility to the login of the registered user (see at least Gromley: ¶ [0185] & ¶ [0212]. Gromley teaches that transaction data can also be collected on devices and events associated with a non-assisted customer (or with a facility employee). For example, a customer may desire to solely access a safety deposit box located in a vault. Sensors can be used to provide data associated with the time the customer goes in/out of a day gate, when an electronic safety deposit box system is operated, and length of customer time in the vault. Likewise, vault data can be tracked for other purposes, such as when the vault was unlocked, when the vault door was opened, how many people entered the vault, identification of each person (e.g., a customer or a facility employee), how long each person was inside the vault, when the vault door was closed, and when the vault was locked.  See also Fig. 41 showing the facility status showing lane 1 teller identifier 330.123.4567 with number of transactions 3 and average wait time 11 minutes while John A. Howard is logged in. See also Fig. 43 of Gromley showing event facility status of drive thru lanes being open or closed.)

Regarding Dependent Claims 2, 11 and 19, Gromley apparatus / non-transitory computer-readable medium / method for identifying and managing enterprise product availability teaches the limitations of Independent Claims 1, 10 and 18 above, and Gromley further teaches the apparatus / non-transitory computer-readable medium / method for identifying and managing enterprise product availability comprising:
- update an availability of an enterprise product at the facility based, at least in part, on update to one or more of the user status and the facility status (see at least Gromley: ¶ [0288-0289] & Fig. 41. Gromley notes that “the system can also track the length of time that the (current) oldest check was held at the machine. The collected data allows the system to determine whether check images are being held too long before they are sent to be processed.” For example, the system may detect a heavy influx of checks being deposited within a certain time period during a day (or a month), with minor check activity for the rest of that day. “Thus, the artificial intelligence built into the system may recommend that check images be sent each day soon after completion of this time period. The artificial intelligence also allows the system to predict whether a machine that has excess cash is expected (e.g., based on time of day) to soon conduct several cash withdrawal transactions. If such cash withdrawals are expected, then the system may delay or postpone committing a cash collection person to the machine until further information if collected.” See also Fig. 41 of Gromley: “Showing an update to the user/facility status from John A. Howard regarding average wait time 7 minutes, number of transactions 11, lane 1 teller #330.123.4567, number of transactions 3 and average wait time 11 min.”)

Regarding Dependent Claims 3, 12 and 20, Gromley apparatus / non-transitory computer-readable medium / method for identifying and managing enterprise product availability teaches the limitations of Claims 1-2, 10-11 and 18-19 above, and Gromley further teaches the apparatus / non-transitory computer-readable medium / method for identifying and managing enterprise product availability comprising:
- collect sensor data from one or more transducers located at the facility (see at least Gromley:
¶ [0172] & ¶ [0181]. Gromley teaches that sensors and/or switches (connected to the devices) are used to provide device status (operation) information to the data-collecting processors. That is, an individual device itself may receive data from a sensor and then relay this data to a local/remote processor, such as by wireless communication. ¶ [0181]: Still other sensing devices can be use to collect data on a door opening/closing, the times/dates a camera is tripped on/off, teller caused cash dispenser start/stop times, teller caused cash recycler start/stop times, coin dispenser start/stop times, and machine device (e.g., a check imager, a printer) start/stop times. Examiner Note: Examiner interprets the transducer located at the facility to be at a minimum “a camera” or “a scanning system.”.)
- estimate a lead time for the enterprise product based on the sensor data (see at least Gromley: ¶ [0185] & ¶ [0289]. Gromley teaches that sensors can be used to provide data associated with the time the customer goes in/out of a day gate, when an electronic safety deposit box system is operated, and length of customer time in the vault. Likewise, vault data can be tracked for other purposes, such as when the vault was unlocked, when the vault door was opened, how many people entered the vault, identification of each person (e.g., a customer or a facility employee), how long each person was inside the vault, when the vault door was closed, and when the vault was locked.” Gromley at ¶ [0289]: “The artificial intelligence also allows the system to predict whether a machine that has excess cash is expected (e.g., based on time of day) to soon conduct several cash withdrawal transactions. If such cash withdrawals are expected, then the system may delay or postpone committing a cash collection person to the machine until further information if collected.”)

Regarding Dependent Claim 4, Gromley apparatus for identifying and managing enterprise product availability teaches the limitations of Claims 1-2 above, and Gromley further teaches the apparatus for identifying and managing enterprise product availability comprising:
	- the enterprise product comprising a service (see at least Gromley: ¶ [0185] & Fig. 52. Gromley teaches “that transaction data can also be collected on devices and events associated with a non-assisted customer (or with a facility employee). For example, a customer may desire to solely access a safety deposit box located in a vault.” Sensors can be used to provide data associated with the time the customer goes in/out of a day gate, when an electronic safety deposit box system is operated, and length of customer time in the vault. Alternatively, in Fig. 52, there is a wire transfer of funds of $1,500 from savings account to checking account for John Conner #1248163264128256. Examiner Note: According to Applicant’s Specification ¶ [0018]: “Further examples include a bank providing services comprising a combination of physical products and intangible services, for example, activation of a bank card, access to a safe deposit box, or a wire transfer of funds. However, challenges exist in communicating access to enterprise products. (emphasis added).” Therefore, Gromley teaches this limitation of providing access to a safety deposit box which is interpreted as the enterprise product comprising a service at a bank and alternatively where the bank allows a wire transfer of funds.)

Regarding Dependent Claims 5 and 13, Gromley apparatus / non-transitory computer-readable medium for identifying and managing enterprise product availability teaches the limitations of Independent Claims 1 and 10 above, and Gromley further teaches the apparatus/ non-transitory computer-readable medium for identifying and managing enterprise product availability comprising:
	- identify a skill associated with the registered user (see at least Gromley: Fig. 41 & ¶ [0224]. Gromley teaches that the skill associated with the registered user is a teller and customer service. Actions of a particular teller can be reviewed over a particular time period (e.g., ten minutes) to determine what caused the teller to make a mistake in a transaction. The computer-generated recreation can again include images representative of the drive-up lane, the vehicle, sensors, transaction devices, the carrier, the teller, etc. The recreation allows the supervisor to view the situation from the teller's point of view. The supervisor may find that the teller was handling too many transactions at the same time. The findings may lead to changes that result in additional staffing and thus better customer service. Examiner Note: According to Applicant’s Specification ¶ [0037]: “Such skills may include technical skills, such as using a card printer, or soft skills, such as customer service. Skills may be specific to an enterprise. For example, soft skills for a user associated with a bank may include skills such as permission level, mortgage sales, small business banking, teller, public notary, and training certification.” Therefore, with this definition in mind, Gromley teaches at a minimum a skill associated with a registered user such as “customer service, teller or small business banking” (emphasis added).)
	- update a first resource status associated with the facility to indicate an availability of the skill at the facility (see at least Gromley: ¶ [0221] & Figs. 41-44. Gromley updates the resource status associated with the bank to indicate when and what lane the teller is available to service the customer. Carrier sent to teller lane 4 at 9/28/2209 to improve customer flow possible resolution includes open lane 2. ¶ [0221]: Individual facilities (branches) can review their own statistics for a given time period (year, month, day, hour, etc.). Different branches can be compared to each other. Efficient patterns can be recognized and allocated to other facilities. The type of equipment which produces the best results can be determined. Information resolved from data analysis allows changes to be made to improve customer service. Peak staffing days/hours can be analytically determined. Staffing adjustments can be made in response to real time data. The obtained statistics can further be used in the training of new staff.)

Regarding Dependent Claim 6 and 14, Gromley apparatus / non-transitory computer-readable medium for identifying and managing enterprise product availability teaches the limitations of Claims 1, 5, 10 and 13 above, and Gromley further teaches the apparatus / non-transitory computer-readable medium for identifying and managing enterprise product availability comprising:
	- update an availability of at least one enterprise product at the facility based, at least in part, on update of the resource status (see at least Gromley: ¶ [0185-0186] & Fig. 42. Gromley teaches that FIG. 42 shows a display screen providing a holistic offering for managers (e.g., of a financial facility, pharmacy, etc.) to view the status and metrics of their entire facility operation. From the display screen the manager can access the current operational status of several devices. The manager can also access the stored metrics (statistics) information for each of a plurality of facility devices. As shown, information can be provided on devices (units) such as a vault, an undercounter, a vacuum assisted teller (VAT) carrier arrangement, safes and chests, after-hours depository, and a deal drawer. See also ¶ [0281] of Gromley.)

Regarding Dependent Claim 7 and 15, Gromley apparatus / non-transitory computer-readable medium for identifying and managing enterprise product availability teaches the limitations of Claims 1, 5, 10 and 13 above, and Gromley further teaches the apparatus / non-transitory computer-readable medium for identifying and managing enterprise product availability comprising:
- identify a device associated with the facility (see at least Gromley: ¶ [0180] & ¶ [0305]. Gromley teaches that “a vault or other secure area may also need to be accessed by the teller, such as to obtain additional amounts of cash (e.g., currency notes). Sensors, switches, and/or detectors can likewise be associated with these interior units. For example, usage data on an undercounter unit can include information on when (e.g., time/date) the unit was unlocked, when it was opened, when it was closed, when it was are locked again, and the length of time the unit was unlocked and/or opened.” Examiner Note: Examiner interprets that the device associated with the facility in the Gromley reference is a “vault.”)
- collect sensor data from one or more transducers located at the facility (see at least Gromley: ¶ [0185] & ¶ [0305]. Gromley notes “sensors can be used to provide data associated with the time the customer goes in/out of a day gate, when an electronic safety deposit box system is operated, and length of customer time in the vault. “Other SP station data can be collected on other SP station equipment, such as audio/video components, check imaging equipment, etc. Data on a check scanner can be obtained to track the number of checks it scanned, the value of the scanned checks, the number of scanned checks that were drawn on the home bank versus other banks, etc. The system can receive check data that was captured by the check imaging equipment. The system can receive check data that was captured by an automated banking machine's check imager.” Examiner Note: Examiner interprets the transducer located at the facility to be at a minimum “a camera” or “a scanning system.”.)
- update a second resource status associated with the facility to indicate an availability of the device at the facility based on the sensor data (see at least Gromley: ¶ [0286] & ¶ [0306]. system allows a person (manager) to know (visually access) in real time what (events, status, etc.) is currently (instantly) occurring at an automated banking machine, at a given facility (branch), in a given region, and/or across an entire banking network. For example, data (e.g., device data, event data, transaction data, service data, etc.) can be obtained from each machine in a network of plural automated banking machines. At least one system processor can analyze this data to generate statistical data in real time. Also at ¶ [0286]: “Other data related to the automated banking machines can be garnered with regard to tracking cash replenishment activities. This allows for the current status of a machine replenishment to be known by a manager. For example, the data collected can include the time/date a machine issues an open request for a cash handler to load the machine, the identifier/address of the machine, type of the machine, the time the reload request was received by a cash handler, the identifier of the cash handler, the time the machine is expected to be replenished with cash, the time the machine was replenished, etc. Again, a displayed map can show the current (real time) status of all machines that are undergoing cash reloading activity.” See also FIG. 42 of Gromley: “Showing a display screen providing a holistic offering for managers (e.g., of a financial facility, pharmacy, etc.) to view the status and metrics of their entire facility operation.”)

Regarding Dependent Claim 8 and 16, Gromley apparatus / non-transitory computer-readable medium for identifying and managing enterprise product availability teaches the limitations of Claims 1, 5, 7, 10, 13 and 15 above, and Gromley further teaches the apparatus / non-transitory computer-readable medium for identifying and managing enterprise product availability comprising:
- update an availability of at least one enterprise product at the facility based, at least in part, on update of the first and second resource statuses (see at least Gromley: ¶ [0210] & Fig. 42. Gromley notes that the display screen the manager can access the current operational status of several devices. The manager can also access the stored metrics (statistics) information for each of a plurality of facility devices. As shown, information can be provided on devices (units) such as a vault, an undercounter, a vacuum assisted teller (VAT) carrier arrangement, safes and chests, after-hours depository, and a deal drawer. A displayed check box indicates what particular devices or items are provided at the particular facility.)

Regarding Dependent Claim 9 and 17, Gromley apparatus / non-transitory computer-readable medium for identifying and managing enterprise product availability teaches the limitations of Independent Claims 1 and 10 above, and Gromley further teaches the apparatus / non-transitory computer-readable medium for identifying and managing enterprise product availability comprising:
- collect sensor data from one or more transducers located at the facility (see at least Gromley:
¶ [0172] & ¶ [0181]. Gromley teaches that sensors and/or switches (connected to the devices) are used to provide device status (operation) information to the data-collecting processors. That is, an individual device itself may receive data from a sensor and then relay this data to a local/remote processor, such as by wireless communication. ¶ [0181]: Still other sensing devices can be use to collect data on a door opening/closing, the times/dates a camera is tripped on/off, teller caused cash dispenser start/stop times, teller caused cash recycler start/stop times, coin dispenser start/stop times, and machine device (e.g., a check imager, a printer) start/stop times. Examiner Note: Examiner interprets the transducer located at the facility to be at a minimum “a camera” or “a scanning system.”.)
- update one or more facility sensor statuses based on the sensor data collected from the one or more transducers located at the facility (see at least Gromley: ¶ [0191] & ¶ [0256]. Gromley notes that “the vehicle sensor data can be analyzed to obtain the time the vehicle entered a drive-through lane, the time the vehicle reached the position adjacent to the carrier, the wait time of the customer before teller assistance was received, the time the vehicle exited the drive-through lane, the total time the vehicle was in the drive-through lane, the total transaction time, etc.” Also at ¶ [0256]: “Some service provider arrangements may locate a teller in a safe and secure room inside of a building. That is, some tellers may not have direct face to face manual contact with a customer but rather pass items only through use of transport devices, such as pneumatic tube carriers. Thus, the queue indicator is another notification feature (along with vehicle sensors, camera data, etc.) for allowing a secured teller to visually know whether an unserviced customer is in lane #1.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERICK J HOLZMACHER/Patent Examiner, Art Unit 3623                                                                                                                                                                                                        
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683